 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 DR. JEFFREY STEWART, an individual,                            CIVIL ACTION

                        Plaintiff,
                                                                Case No. 2:20-cv-002
 v.
                                                                Judge:
 FLORIDA SOUTHWESTERN STATE COLLEGE,
 a political subdivision of the State of Florida,               Mag. Judge:

                        Defendant.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, DR. JEFFREY STEWART (“STEWART” or “Plaintiff”),

by and through undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (Title VII)

and the Florida Civil Rights Act of 1992 (FCRA) for (1) gender discrimination in violation of Title

VII, and (2) gender discrimination in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, DR. JEFFREY STEWART (“STEWART” or “Plaintiff”) is an

individual and was a resident of Florida at all times relevant to this action, and was the Provost at

FLORIDA SOUTHWESTERN STATE COLLEGE (“FSW”).

       3.      Defendant, FSW was and is a public entity and is a public institution of higher

education located in Fort Myers, Florida. FSW is an employer under Title VII and the FCRA.

       4.      At all material times, FSW employed greater than fifteen (15) employees.


                                                 1
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 2 of 9 PageID 2



                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over STEWART’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

       8.      STEWART received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on October 11, 2019 and the instant Complaint

is filed within the time frame required under the law. (A true and accurate copy of the Notice of

Right to Sue is attached as Exhibit A.)

                                  GENERAL ALLEGATIONS

       9.      FSW is a public college located in Fort Myers, Florida.

       10.     At all material times, STEWART was an employee and FSW was his public

employer.

       11.     STEWART, by virtue of his gender, is a member of a protected class.

       12.     FSW hired STEWART on August 31, 2012.

       13.     STEWART always performed his assigned duties in a professional manner and

was very well qualified for his position.

       14.     STEWART was FSW’s Provost until FSW took adverse action against him based

upon his gender.



                                                 2
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 3 of 9 PageID 3



       15.      He always received good to very good performance reviews from FSW until FSW

allegedly received a complaint that he had engaged in sexual harassment.

       16.      On or about July 31, 2018, FSW maintains its Title IX officer received a report of

alleged sexual harassment regarding STEWART.

       17.       As part of that report, Judith Pultro and other women made many statements to

FSW regarding STEWART that were completely false, which included (but were by no means

limited to), STEWART supposedly engaging in some of the following allegedly unwelcome

conduct:

             a. Touching her genitals over her clothing while dancing;

             b. Stating to her wanted to bend another female employee over an exercise ball and

                “f*** her”;

             c. Trying to put his hand down her pants;

             d. Unzipping his pants and forcing her to touch his genitals;

             e. Forcing her to perform oral sex on him;

             f. Pulling her into his hotel room at a conference;

             g. Pushing her up against a wall to kiss her, and;

             h. Engaged in unwelcome sexual harassment.

       18.      These allegations by Ms. Pultro and others to third-parties, including to FSW, are

completely untrue and have become part of the public domain.

       19.      While it is undisputed that Ms. Pultro, a married woman, and STEWART enjoyed

a friendly, collegial relationship, Ms. Pultro desired far more than a professional relationship and,

in fact, attempted to initiate a sexual relationship with STEWART.




                                                  3
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 4 of 9 PageID 4



       20.       On several occasions, Ms. Pultro kissed STEWART and, on multiple occasions,

she groped his genitals over his pants.

       21.       Furthermore, she would frequently call STEWART and would frequently send him

text messages.

       22.       These text messages were sexually suggestive and were completely inappropriate.

       23.       For example, one of Ms. Pultro’s text messages alluded to her desire to have

STEWART give her a massage and her desire that STEWART’s hands be touching her body.

       24.       Ms. Pultro also sent STEWART an unsolicited photograph of her bare breasts,

which was taken in Ms. Pultro’s home.

       25.       STEWART did not sexually harass Ms. Pultro or others, and their untruthful

reports to FSW were known to FSW to be defamatory and they resulted in significant damage to

STEWART’s career and have severely impugned his reputation.

       26.       In fact, FSW deliberately released its investigative report to the news media, which

endorsed the false statements, causing further damage to STEWART.

       27.       As a result, STEWART’s good reputation has been irreparably been tarnished and

he has been unable to secure comparable employment in higher education.

       28.       Without even investigating any complaints, FSW terminated STEWART because

as a man, he must have committed the alleged sexual harassment against females, when in fact he

did not.

       29.       FSW demanded STEWART’s almost immediate resignation, informing him that

he could either resign or be fired at FSW’s next Board meeting.

       30.       In response, STEWART tendered his resignation in September 2018.




                                                  4
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 5 of 9 PageID 5



         31.   FSW engaged in intentional discrimination based upon STEWART’s gender by

making the assumption that the female complainants were truthful and that STEWART, as a male

superior, must have committed the alleged sexual harassment, which he did not.

         32.   FSW’s decision as to STEWART’s separation from employment was thus gender-

based.

         33.   FSW’s gender-based discrimination then continued because when FSW finally did

an investigation, not once was STEWART’s version of the events given any credence whatsoever

despite the “he said-she said” nature of almost all of the allegations.

         34.   By no means could FSW have made any “finding by a preponderance” based on

the obviously conflicting evidence but FSW’s female investigator nevertheless chose female

complainants’ version over STEWART’s each and every time.

         35.   FSW’s decision to terminate STEWART’s employment was predetermined and

predicated on his gender.

         36.   FSW has violated Title VII and the FCRA.

    COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                     GENDER DISCRIMINATION- FSW

         37.   Plaintiff incorporates by reference Paragraphs 1-37 of this Complaint as though

fully set forth below.

         38.   STEWART is a male and as such, is a member of a protected class.

         39.   At all material times, STEWART was an employee and FSW was his employer

covered by and within the meaning of Title VII of the Civil Rights Act of 1963, 42 U.S.C §2000e.

         40.   STEWART was, and is, qualified for the positions that he held with FSW.

         41.   STEWART has endured disparate treatment while employed with FSW, thereby

altering the terms and conditions of his employment.

                                                  5
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 6 of 9 PageID 6



         42.      The acts, failures to act, practices and policies of FSW set forth above constitute

intentional discrimination on the basis of Plaintiff's gender in violation of Section 703 of Title VII,

42 U.S.C. § 2000e-2.

         43.       As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, STEWART has lost benefits and privileges of his employment and

has been substantially and significantly injured in his career path.

         44.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against him, STEWART is entitled to all relief necessary to make him whole as provided for under

42 USC § 2000e et seq.

         45.      As a direct and proximate result of FSW’s actions, STEWART has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

         46.      STEWART has exhausted his administrative remedies and this count is timely

brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.          Injunctive relief directing Defendant to cease and desist from all gender discrimination

               against employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for employment

               which plaintiff would have received had he maintained his position with the Defendant,

               plus interest, including but not limited to lost salary and bonuses;




                                                     6
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 7 of 9 PageID 7



   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in violation of

                the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

COUNT II – VIOLATION OF THE FLORIDACIVIL RIGHTS ACT OF 1992, GENDER
                        DISCRIMINATION- FSW

          47.      Plaintiff incorporates by reference Paragraphs 1-37 of this Complaint as though

fully set forth below.

          48.      STEWART is a male and as such, is a member of a protected class.

          49.      At all material times, STEWART was an employee and FSW was his employer

covered by and within the meaning of the FCRA.

          50.      STEWART was, and is, qualified for the positions that he held with FSW.

          51.      STEWART has endured disparate treatment while employed with FSW, thereby

altering the terms and conditions of his employment.

          52.      The acts, failures to act, practices and policies of FSW set forth above constitute

intentional discrimination on the basis of Plaintiff's gender in violation of the FCRA.

          53.       As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, STEWART has lost benefits and privileges of his employment and has been

substantially and significantly injured in his career path.

                                                     7
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 8 of 9 PageID 8



          54.      As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

STEWART is entitled to all relief necessary to make him whole as provided for under the FCRA.

          55.      As a direct and proximate result of FSW’s actions, STEWART has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

          56.      STEWART has exhausted his administrative remedies and this count is timely

brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all gender discrimination

                against employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had he maintained his position with the Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in violation of

                the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;



                                                      8
 Case 2:20-cv-00002-SPC-NPM Document 1 Filed 01/02/20 Page 9 of 9 PageID 9



    viii.   Such other relief as this Court shall deem appropriate.

                                     DEMAND FOR JURY TRIAL

        NOW COMES the Plaintiff, DR. JEFFREY STEWART, by and through his undersigned

attorneys, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable

of right by a jury in this action.



                                        Respectfully submitted,



Dated: January 2, 2020                  /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                  9
